internal_revenue_service number release date index number ---------------------------------- ------------------------------- ------------------------------------ ------------------------------------- -------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number --------------------- refer reply to cc psi b04 plr-140487-09 date november legend year a b c trust a_trust b_trust c child child child individual trust d trust e trust f trust g trust h trust i dear -------------- ------- -------------------- -- -------------------- ----------------------- ------------------------------------------------------ ---------------------------------------------------- ------------------------------------------------------- ---------------------- ----------------------------- ----------------------- --------------------------- ---------------------------------------- ---------------------------------------------- ----------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- this responds to your date letter and other correspondence requesting rulings under sec_1001 sec_2501 and sec_2601 of the internal_revenue_code concerning the income gift and generation-skipping_transfer gst tax consequences of a proposed division and subsequent merger of certain trusts you have requested the following rulings plr-140487-09 the proposed transaction will not constitute a sale or other taxable division of assets under sec_1001 the proposed transaction will not result in a transfer that is subject_to gift_tax under sec_2501 the proposed transaction will not affect the status of the trusts as exempt from the gst tax under sec_2601 the facts submitted are as follows in year prior to date a created trust a b created trust b and c created trust c collectively the trusts a and b were husband and wife and had three children child child and child collectively the children thetrusts were created for the benefit of the children of a and b and their respective families under the provisions of paragraph of trusts a and b as long as any of the children are living the trustee is directed to divide all of the income of each trust into equal parts one part for each living child and one part for each deceased child survived by issue with respect to a living child the trustee has the discretion to pay to that child his her share of the income or to accumulate it in whole or in part with respect to a deceased child the trustee is directed to pay to the living issue of such child per stirpes the accumulated income of such deceased child’s share the income on the accumulated income and the current undistributed_income of the deceased child’s share under the provisions of paragraph of trust c as long as any of the children are living the trustee is directed to divide the trust’s income into equal parts one part for each living child and one part for each deceased child survived by issue the trustee is directed to apply each living child’s share of the income to the education maintenance and support of that child or in the trustee’s discretion accumulate such income in whole or in part upon the death of a child the trustee is directed to pay to the living issue of such child per stirpes the accumulated income of such deceased child’s share the income on the accumulated income and the current undistributed_income of the deceased child’s share under the provisions of paragraph of trusts a b and c upon the death of the last survivor of child child and child the trustee is directed to pay over the principal of the trusts to the then living issue per stirpes of child child and child plr-140487-09 each trust is currently being administered as a single fund with two parts one part consists of the primary trust assets and the other part contains the accumulated income no distributions have ever been made from either part child child and child are still living child child and individual are serving as the trustees of the trusts trustees propose to divide each trust into three separate trusts one for the benefit of child and his issue one for the benefit of child and her issue and one for the benefit of child and his issue following the division the trust for the benefit of child and his issue under trust a and the trust for the benefit of child and his issue under trust b will be merged into trust d the trust for the benefit of child and her issue under trust a and the trust for the benefit of child and her issue under trust b will be merged into trust e the trust for the benefit of child and his issue under trust a and the trust for the benefit of child and his issue under trust b will be merged into trust f the trusts created from the division of trust c will each continue to be held as separate trusts one for the benefit of child and his issue trust g one for the benefit of child and her issue trust h and one for the benefit of child and his issue trust i the trustees have petitioned the local court for an order approving the division and merger of the trusts subject_to favorable rulings by the service it is represented that under the proposed restructuring of the trusts the assets of trust a_trust b and trust c will be divided equally on a pro_rata basis each asset of each trust will be divided into three parts one part for each new trust if an asset cannot be divided it will be sold and the proceeds will be divided among the new trusts each of the new trusts trust d trust e trust f trust g trust h and trust i will be governed by the same provisions as the original trusts trust a_trust b and trust c except for the provisions of paragraph in each original trust as noted above paragraph of the original trusts provides that the principal of each trust is to be distributed per stirpes to the then living issue of child child and child after the death of the survivor of child child and child under the new trusts distributions of principal are to be made per stirpes to the issue of a deceased child upon that child’s death rather than at the death of the survivor of child child and child law and analysis ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis plr-140487-09 provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a of the code the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property must be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof see revrul_56_437 1956_2_cb_507 in this case the trusts will be partitioned and merged into six trusts the distribution of assets from the trusts into the new trusts will be pro_rata as to value and as to each of the assets the payments and legal entitlements of the beneficiaries will not be changed the modification of the terms and conditions of the new trusts to provide for the early termination of the trusts and the early distribution of assets to the remaindermen is a change from the terms and conditions of the trusts however this change modifies only the timing of the receipt of trust assets by the remaindermen except for this change all other provisions of the trusts will remain unchanged we thus conclude that the division of each of trust a_trust b and trust c into three separate trusts one for the benefit of each child and his her family the merger of the two trusts created for the benefit of each child and his her family under trusts a and b into trust d trust e and trust f and the creation of trusts g h and i under trust c with the approval of the state court on a pro_rata basis will not cause the legal plr-140487-09 entitlements and interests of the beneficiaries of these separate trusts to differ materially from their legal entitlements and interests under the trusts the beneficiaries will hold essentially the same interests before and after the pro_rata division therefore this transaction will not result in the realization of any gain_or_loss from a sale_or_other_disposition of assets of any of the trusts under sec_1001 ruling sec_2501 imposes a tax on the transfer of property by gift by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case the beneficial interests in the original trusts trust a_trust b and trust c will be identical to the beneficial interests in the new trusts trusts d e f g h and i therefore no interests in the original trusts will be passed gratuitously to the new trusts accordingly based upon the facts submitted and representations made we conclude that the transaction will not be subject_to gift_tax under sec_2501 ruling sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the plr-140487-09 modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the gst tax in this case the original trusts will be partitioned and merged into six trusts the transaction will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in the trusts accordingly based on the facts submitted and the representations made we conclude that the proposed transaction will not adversely affect the trusts’ status as exempt from the gst tax and that the new trusts will remain exempt from the gst tax in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-140487-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
